UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4650


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHARAY LAVON WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, District Judge. (2:16-cr-00006-BO-1)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sharay Lavon Williams appeals the 96-month sentence imposed after he pled

guilty pursuant to a plea agreement to possession with intent to distribute cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2012), and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2012). Williams asserts

that his sentence is: (1) procedurally unreasonable because the district court failed to

adequately consider or discuss the 18 U.S.C. § 3553(a) (2012) factors applicable to his

case; and (2) substantively unreasonable because the § 3553(a) factors do not justify the

extent of the variance imposed. We affirm.

      We review a sentence for procedural and substantive reasonableness, applying “an

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007). A district

court “has flexibility in fashioning a sentence outside of the Guidelines range,” and need

only “set forth enough to satisfy the appellate court that it has considered the parties’

arguments and has a reasoned basis” for its decision. United States v. Diosdado–Star,

630 F.3d 359, 364 (4th Cir. 2011) (internal quotation marks and brackets omitted). “In

reviewing a variant sentence, we consider whether the sentencing court acted reasonably

both with respect to its decision to impose such a sentence and with respect to the extent

of the divergence from the sentencing range.” United States v. Washington, 743 F.3d
938, 944 (4th Cir. 2014) (internal quotation marks omitted). “The farther the court

diverges from the advisory guideline range, the more compelling the reasons for the

divergence must be.” United States v. Tucker, 473 F.3d 556, 562 (4th Cir. 2007) (internal

quotation marks and brackets omitted).

                                             2
       The record belies Williams’ argument that his sentencing was insufficiently

individualized. During sentencing, the district court recalled that it previously sentenced

Williams on separate offenses after he was engaged in a high speed car chase with police

while possessing an AK 47, bayonet, and body armor. The district court explained the

dangerous situations Williams created in the current and prior cases, and reflected upon

what the district court perceived to be Williams’ refusal to learn from his mistakes.

Although the district court imposed a 15-month upward variant sentence, the district

court explained that the variance was necessary because of Williams’ criminal history,

lack of remorse for the dangerous conduct in which he engaged, and the likelihood

Williams would reoffend.       Having reviewed the record and the district court’s

explanation for the selected sentence, we conclude that Williams’ variant sentence is

neither procedurally nor substantively unreasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3